Appeal from a judgment of the Supreme Court, Monroe County (Alex R. Renzi, J.), rendered April 4, 2012. The judgment convicted defendant, upon his plea of guilty, of criminal possession of forgery devices.
Now, upon reading and filing the stipulation of discontinuance signed by the defendant on December 21, 2016, and by the attorneys for the parties on December 21 and 22, 2016,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation.
Present — Whalen, P.J., Smith, Peradotto, NeMoyer and Scudder, JJ.